MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                              FILED
court except for the purpose of establishing                             Dec 12 2017, 9:24 am

the defense of res judicata, collateral                                       CLERK
                                                                          Indiana Supreme Court
estoppel, or the law of the case.                                            Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                         Curtis T. Hill, Jr.
Brownsburg, Indiana                                     Attorney General of Indiana

                                                        Caroline G. Templeton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Daron Gary,                                             December 12, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A04-1708-CR-1739
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Sheila A. Carlisle,
Appellee-Plaintiff                                      Judge
                                                        The Honorable Stanley Kroh,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49G03-1702-F3-7686



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1739 | December 12, 2017          Page 1 of 5
                                               Case Summary


[1]   Daron Gary appeals following his convictions for Level 3 felony aggravated

      battery and Level 6 felony strangulation. On appeal, Gary argues that the State

      presented insufficient evidence to support his aggravated battery conviction.


[2]   We affirm.


                                       Facts & Procedural History


[3]   In early 2017, Larhonda Myers worked at an Indianapolis fast food restaurant

      with Brian Tuggle, Gary, and Gary’s sister, Shontrell Gary (Shontrell). Myers

      was not scheduled to work on February 22, 2017, but she received a call late in

      the evening asking her to come in to help clean and close the restaurant.

      Arrangements were made for Gary to pick Myers up and drive her to work, and

      Myers also planned to give Gary some money she had previously agreed to lend

      him when he arrived. When Gary arrived at Myers’s house, Tuggle and

      Shontrell were in the car. Before taking Myers to work, Gary drove to

      Shontrell’s house. During the drive, Myers and Shontrell got into an argument,

      and when they arrived at Shontrell’s house, everyone except Myers got out of

      the car. Myers was sitting in the front passenger seat when Gary returned to the

      vehicle, opened the rear passenger side door, and appeared to be looking for

      something. When Myers turned to ask if Gary needed help, he pulled her into

      the back seat and started hitting her. Gary asked about the money she was

      going to lend him, and Myers felt the car start to move. Myers also heard Gary

      mumbling to Tuggle, who was driving.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1739 | December 12, 2017   Page 2 of 5
[4]   When the car came to a stop, Gary started choking Myers and she blacked out

      for a few seconds. When she regained consciousness, Gary was pushing her

      out of the car. Myers tried to run, and Gary yelled for Tuggle to “[g]et that

      bitch[.]” Transcript Vol. 2 at 59. Tuggle then ran up to Myers and stabbed her

      repeatedly in the neck and chest and slashed her throat. Tuggle and Gary then

      left, and Myers was able to limp to some nearby houses for help. One of the

      residents called 911, and Myers was transported to the hospital. Myers was

      found to have suffered fourteen stab wounds, a lacerated liver, and a partially

      collapsed lung, and her left eye was swollen shut.


[5]   As a result of these events, the State charged Gary with Level 2 felony

      attempted robbery, Level 3 felony aggravated battery, and Level 6 felony

      strangulation. A jury trial was held on June 22, 2017, at the conclusion of

      which Gary was acquitted of attempted robbery, but found guilty of aggravated

      battery and strangulation. Gary received an aggregate sentence of fourteen

      years executed. Gary now appeals.


                                          Discussion & Decision


[6]   Gary argues that the State presented insufficient evidence to support his

      aggravated battery conviction. The standard of review for sufficiency claims is

      well settled; this court will neither reweigh the evidence nor judge the credibility

      of witnesses. Jackson v. State, 925 N.E.2d 369, 375 (Ind. 2010). Rather, we will

      consider only the evidence favorable to the judgment and all reasonable

      inferences therefrom. Alvies v. State, 905 N.E.2d 57, 61 (Ind. Ct. App. 2009).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1739 | December 12, 2017   Page 3 of 5
      The uncorroborated testimony of a single witness is sufficient to support a

      conviction, even where the witness in question is the victim. Ferrell v. State, 565
N.E.2d 1070, 1072-73 (Ind. 1991).


[7]   The State maintains that the evidence was sufficient to support the challenged

      conviction under a theory of accomplice liablity, on which the jury was

      instructed. In order to convict Gary of aggravated battery as an accomplice, the

      State was required to prove that Gary knowingly or intentionally aided,

      induced, or caused another person—namely, Tuggle—to commit aggravated

      battery. See Ind. Code § 35-41-2-4. Gary does not dispute that Tuggle

      committed aggravated battery by stabbing Myers repeatedly and slashing her

      throat. See Ind. Code § 35-42-2-1.5 (providing that “[a] person who knowingly

      or intentionally inflicts injury on a person that creates a substantial risk of

      death” commits aggravated battery). Rather, Gary argues that the State

      presented insufficient evidence to show that he aided, induced, or caused

      Tuggle to commit the crime.


[8]   A person who aids another in committing a crime is just a guilty as the actual

      perpetrator. Lothamer v. State, 44 N.E.3d 819, 822 (Ind. Ct. App. 2015), trans.

      denied. The State need not establish that the accomplice personally participated

      in each element of the offense. Id. “Moreover, the accomplice is ‘criminally

      responsible for everything which follows incidentally in the execution of the

      common design, as one of its natural and probable consequences, even though

      it was not intended as part of the original design or common plan.’” Anthony v.

      State, 56 N.E.3d 705, 714 (Ind. Ct. App. 2016) (quoting Griffin v. State, 16

      Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1739 | December 12, 2017   Page 4 of 5
N.E.3d 997, 1003 (Ind. Ct. App. 2014)), trans. denied. “There is no bright line

       rule in determining accomplice liability; the particular facts and circumstances

       of each case determine whether a person was an accomplice.” Castillo v. State,

       974 N.E.2d 458, 466 (Ind. 2012) (quoting Vitek v. State, 750 N.E.2d 346, 353

       (Ind. 2001)). Although mere presence at the scene of a crime is insufficient to

       establish accomplice liability, presence may be considered along with the

       defendant’s relation to the one engaged in the crime and the defendant’s actions

       before, during, and after the commission of the crime. Lothamer, 44 N.E.3d at

       822.


[9]    The State presented ample evidence to support Gary’s aggravated battery

       conviction under a theory of accomplice liability. Gary initiated the attack

       against Myers by pulling her into the backseat of the car and beating her before

       choking her into unconsciousness. Gary then pushed Myers out of the car and

       told Tuggle to “[g]et that bitch[.]” Transcript Vol. 2 at 59. After Tuggle stabbed

       Myers repeatedly, Gary left the scene without attempting to get help for Myers.

       Whether Gary intended for Tuggle to stab Myers is not the relevant question;

       rather, the issue is whether the stabbing was a natural and probable

       consequence of the brutal attack Gary initiated. We have no difficulty

       concluding that it was. Gary’s aggravated battery conviction was supported by

       the evidence.


[10]   Judgment affirmed.


[11]   May, J. and Vaidik, C.J., concur.


       Court of Appeals of Indiana | Memorandum Decision 49A04-1708-CR-1739 | December 12, 2017   Page 5 of 5